Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites “wherein the spacer layer maintains a distance between the base layer and the surface layer and a distance between the surface layer and the sensor”. 
There is lack of antecedent basis for “the surface”. It’s not clear which surface it is referring to. 
Dependent claims 2-12 has also been rejected.

Claim 13 recites “wherein the spacer layer maintains a distance between the PCB and the surface layer and a distance between the surface layer and the sensor”.
There is lack of antecedent basis for “the surface”. It’s not clear which surface it is referring to. 
Dependent claims 14-20 has also been rejected.
 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Porter (US 20110050626).



Regarding claim 1 Porter teaches a touch-sensitive input device (fig. 2-3) comprising: 
a planar base layer (fig. 2, fig.3, PCB) having a hole (fig.3, hole through which LED is set) disposed therein; 
a light source (fig. 2-3, LED) mounted on a first side of the base layer and extending into the hole in the base layer (fig. 3); 
a metallic surface layer (fig. 3, metallic target 322 along with item 314) disposed over the base layer on a second side of the base layer opposite the first side of the base layer, wherein the metallic surface layer comprises a plurality of holes forming an indicator on the surface layer ([0028] openings or gaps 324 may be disposed within a portion of the light transmissive layer 316 [0032] fig. 4, item 428 and fig. 1, discloses through gaps 320 and 428 indicator 1, 2, 3, etc. is visible); 

a sensor (fig. 2, inductive sense coil 220 and LEDs 218 also fig. 3, 318) disposed between the base layer and the surface layer adjacent to the light source without covering the light source (fig. 2-3); 
a spacer layer (fig, 2, item 212, fig. item 312) disposed between the base layer (fig. 2, item 210) and the surface layer, 
wherein the spacer layer (fig, 2, item 212, fig. 3, item 312) surrounds the sensor (fig. 2, inductive sense coil 220 and LEDs 218, fig. 3, item 318) and the hole in the base layer without covering the light source and wherein the spacer layer maintains a distance between the base layer and the surface layer and a distance between the surface layer and the sensor (fig. 2-3).

Regarding claim 2 Porter teaches wherein the indicator is visible on a side of the surface layer opposite the base layer when the light source is on (fig. 1-4).

Regarding claim 5 Porter teaches wherein the light source is a Light Emitting Diode (LED) (fig. 2-3 LED).

Regarding claim 8 Porter teaches wherein the sensor (fig. 2, inductive sense coil 220 and LEDs 218 also fig. 3, 318) comprises a conductor ([0011] a metal target attached to a face of the light translucent layer proximate to the inductive sense coil).

Regarding claim 10 Porter teaches a diffusion layer (fig. 3, light transmissive layer 316) disposed between the spacer (fig. 3, item 312) and the surface layer (fig. 3, item 314).

Regarding claim 11 Porter teaches wherein the base layer comprises a Printed Circuit Board (PCB) (fig. 2-3, PCB).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 6, 7, 9, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 20110050626) in view of Tanaka (US 20090140994).
Regarding claim 3 Porter teaches wherein the indicator is formed from the plurality of holes in the surface layer (fig. 1-4).
But silent on the indicator an icon.
However, Tanaka teach the indicator as an icon (fig. 2-3, item 12).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Porter in light of Tanaka teaching so that it may include the indicator as an icon.
The motivation is to provide input apparatus, when the display plate is being touched by a finger of a user for example, a plurality of display sections showing characters, a symbol, a picture or the like is illuminated.

Regarding claim 4 Porter in view of Tanaka teaches wherein the icon is not visible on the side of the surface layer opposite the base layer when the light source is off (Tanaka: [0043]-[0046]).

Regarding claim 6 Porter in view of Tanaka teaches wherein the sensor comprises a capacitive sensor (Tanaka: [0034]).

Regarding claim 7 Porter in view of Tanaka teaches wherein the distance between the surface layer and the capacitive sensor (Tanaka fig. 1, [0028] [0034]) is from [[0.1 millimeters to 0.3 millimeters]].
Porter in view of Tanaka does not explicitly teach the distance between the surface layer and the capacitive sensor is from 0.1 millimeters to 0.3 millimeters.
However, it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to make the distance between the surface layer and the capacitive sensor is from 0.1 millimeters to 0.3 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 9 Porter in view of Tanaka teaches wherein the distance between the surface layer and the conductor (Tanaka: fig. 1, [0028] [0034]).
Porter in view of Tanaka does not explicitly teach the distance between the surface layer and the conductor is 0.1 millimeters.
However, it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to make the distance between the surface layer and the conductor is 0.1 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



Regarding claim 13 Porter in view of Tanaka teaches a Printed Circuit Board (PCB) comprising: 
a plurality of holes disposed in a surface of the PCB (fig. 3); 
and a plurality of touch-sensitive input devices mounted on the PCB, each touch- sensitive input device of the plurality of touch-sensitive input devices (Tanaka: Fig. 3, item 12) comprising: 
a light source mounted on a first side of the PCB and extending into a hole of the plurality of holes in the PCB (fig. 2-3, LED);  
a metallic surface layer (fig. 3, metallic target 322 along with item 314)  disposed over the PCB on a second side of the PCB opposite the first side of the PCB, wherein the metallic surface layer comprises a plurality of holes forming an indicator on the surface layer ([0028] [0032] fig. 4); 
a sensor (fig. 2, inductive sense coil 220 and LEDs 218 also fig. 3, 318) disposed between the PCB and the surface layer adjacent to the light source without covering the light source (fig. 2-3); 


a spacer layer (fig, 2, item 212, fig.3 item 312) disposed between the PCB and the surface layer (fig. 2-3), 
wherein the spacer layer surrounds the sensor and the hole in the PCB without covering the light source and wherein the spacer layer maintains a distance between the PCB and the surface layer and a distance between the surface layer and the sensor (fig. 2-3).

Regarding claim 14 the limitations are similar to the limitations of claim 2 so rejected same way.

Regarding claim 15 the limitations are similar to the limitations of claim 3 so rejected same way.

Regarding claim 16 the limitations are similar to the limitations of claim 4 so rejected same way.

Regarding claim 17 the limitations are similar to the limitations of claim 5 so rejected same way.

Regarding claim 18 the limitations are similar to the limitations of claim 6 so rejected same way.

Regarding claim 19 the limitations are similar to the limitations of claim 8 so rejected same way.

Regarding claim 20 the limitations are similar to the limitations of claim 10 so rejected same way.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Porter (US 20110050626) or, in the alternative, under 35 U.S.C. 103 as obvious over Porter (US 20110050626).

Regarding claim 12 Porter teaches wherein the distance between the base layer and the surface layer maintained by the spacer layer (fig. 2-3) is between 1.2 millimeters and 1.5 millimeters.

Porter does not explicitly teach the distance between the base layer and the surface layer maintained by the spacer layer is between 1.2 millimeters and 1.5 millimeters.
However, it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to make the distance between the base layer and the surface layer maintained by the spacer layer is between 1.2 millimeters and 1.5 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Engelmann et al. US 20020144886.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625